848 F.2d 188
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kay P. BELCHER, Plaintiff-Appellant,v.NATIONAL CITY BANK, et al., Defendants-Appellees.
No. 87-3715.
United States Court of Appeals, Sixth Circuit.
May 31, 1988.

Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and ALLAN EDGAR, District Judge.*
PER CURIAM.


1
Plaintiff appeals from the order of the district court granting summary judgment to defendants and dismissing the complaint in its entirety as to all defendants.


2
Having carefully considered the record on appeal, the briefs of the parties, and the arguments of counsel, we are unable to say that the district court erred in granting summary judgment to defendants.  Accordingly, the judgment of the distrct court is affirmed, upon the reasoning set forth in its order and memorandum of decision dated June 24, 1987.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation